Name: 83/446/EEC: Commission Decision of 17 August 1983 authorizing the French Republic to introduce intra- Community surveillance in respect of imports of tableware and other articles of a kind commonly used for domestic or toilet purposes, of stoneware, originating in South Korea (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-09-07

 Avis juridique important|31983D044683/446/EEC: Commission Decision of 17 August 1983 authorizing the French Republic to introduce intra- Community surveillance in respect of imports of tableware and other articles of a kind commonly used for domestic or toilet purposes, of stoneware, originating in South Korea (Only the French text is authentic) Official Journal L 247 , 07/09/1983 P. 0008 - 0009*****COMMISSION DECISION of 17 August 1983 authorizing the French Republic to introduce intra-Community surveillance in respect of imports of tableware and other articles of a kind commonly used for domestic or toilet purposes, of stoneware, originating in South Korea (Only the French text is authentic) (83/446/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 3528/82 (2) introduced protective measures in respect of imports into France and the United Kingdom of tableware and other articles of a kind commonly used for domestic or toilet purposes, of stoneware; Whereas consultations were then held with the Government of South Korea, the principal exporter of these articles to the Community; whereas, following these consultations, South Korea took the necessary steps to make exports of the articles in question to the two Member States concerned subject to the issuing of an export certificate, in order to comply with certain quantitative limits for 1983, 1984 and 1985; Whereas, in order to take account of South Korea's behaviour, the Commission revoked, in Regulation (EEC) No 873/83 (3), the protective measures referred to above and introduced in France and the United Kingdom, in accordance with Article 15 (1) (b) of Regulation (EEC) No 288/82 (4), a system of import authorizations for the articles in question originating in South Korea; Whereas by virtue of the measures thus established, disparities exist in the conditions governing imports of the products in question between France and the United Kingdom on the one hand and the other Member States on the other; whereas such disparities may give rise to deflection of trade; Whereas in order to detect rapidly such deflection of trade, the French Government has made a request to the Commission of the European Communities to be authorized to establish prior intra-Community surveillance of imports of tableware and other articles of a kind commonly used for domestic or toilet purposes, of stoneware, originating in South Korea and put into free circulation in the other Member States; Whereas the Commission has examined whether the imports in question could be the subject of intra-Community surveillance measures; whereas that examination shows that during 1982 the French market has already been disrupted by imports of the products in question put into free circulation in the other Member States; Whereas such deflection of trade may increase and jeopardize the objectives pursued by the measures authorized by Regulation (EEC) No 873/83 referred to above and aggravate or prolong the economic difficulties of the manufacturing sector concerned; Whereas it is therefore necessary to authorize France to introduce, until such time as Regulation (EEC) No 873/83 referred to above expires, prior intra-Community surveillance of imports of tableware and other articles of a kind commonly used for domestic purposes falling within heading No 69.12 of the Common Customs Tariff (NIMEXE code 69.12-20), originating in South Korea and put into free circulation in the other Member States, HAS ADOPTED THIS DECISION: Article 1 In accordance with Article 2 of Decision 80/47/EEC, the French Republic is hereby authorized to establish, up until 31 December 1985, intra-Community surveillance of imports of tableware and other articles of a kind commonly used for domestic or toilet purposes falling within heading No 69.12 of the Common Customs Tariff (NIMEXE code 69.12-20), originating in South Korea and put into free circulation in the other Member States. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 17 August 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 369, 29. 12. 1982, p. 27. (3) OJ No L 96, 15. 4. 1983, p. 81. (4) OJ No L 35, 9. 2. 1982, p. 1.